IN THE SUPREME COURT OF THE STATE OF NEVADA


                      NONA TOBIN,                                              No. 84371
                      Petitioner,
                      vs.
                      NEVADA COMMISSION ON JUDICIAL
                      DISCIPLINE; ASSOCIATE GENERAL
                      COUNSEL DOMINIKA J. BATTEN; THE                         FILED
                      OFFICE OF BAR COUNSEL OF THE
                      STATE BAR OF NEVADA; ASSISTANT                          AUG 11 2NZ
                      BAR COUNSEL PHILLIP J. PATTEE;                         ELLZAI3
                                                                          CLERK OF
                                                                                        fl A.
                                                                                       UPREMi'i.
                      THE EIGHTH JUDICIAL DISTRICT
                                                                                 EPU
                      COURT OF THE STATE OF NEVADA,
                      IN AND FOR THE COUNTY OF CLARK;
                      AND THE HONORABLE JESSICA K.
                      PETERSON, DISTRICT JUDGE,
                      Res • ondents.




                                            ORDER DENYING PETITION
                                  This original petition for writs of mandamus challenges letters
                      of dismissal from the Nevada Commission on Judicial Discipline and the
                      State Bar of Nevada. Having considered the petition and its supporting
                      documentation, we are not persuaded that our extraordinary and
                      discretionary intervention is warranted. See Pan v. Eighth Judicial Dist.
                      Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the party
                      seeking writ relief bears the burden of showing such relief is warranted);
                      Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849,
                      851, 853 (1991) (recognizing that writ relief is an extraordinary remedy and




SUPREME COURT
     OF
     NEVADA


(0) I947A   cifetto                                                                    27- 257°C
                that this court has sole discretion in determining whether to entertain a
                writ petition). We therefore
                                 ORDER the petition DENIED.'



                                                   (1,401kev.,-P   -77,c=
                                           Parraguirre

                             •

                                              J.                                   Sr.J.
                Silver                                         Gibbo




                cc:      Hon. Jessica K. Peterson, District Judge
                         Nona Tobin
                         Nevada Commission on Judicial Discipline
                         State Bar of Nevada/Las Vegas
                         Eighth District Court Clerk




                      'The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) I947A